DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4 ,6is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al (US Pub No. 20090114158).

 	With respect to claim 1, Zucker et al discloses generating a plasma containing gas ions in a plasma chamber (Fig.1); applying the plasma to a workpiece (para 45) on a workpiece holder (12,Fig.1); regulating a temperature of the workpiece (Para 45-46) through a thermal fluid channel (24,Fig.2) of the workpiece holder, using a heat exchanger (Para 46) to provide a thermal fluid to the fluid channel (Para 46) and to receive the thermal fluid from the fluid channel (Para 46), the thermal fluid in the fluid channel to control the temperature of the workpiece carrier during substrate processing using a valve (79 or 83,Fig.4) to control the flow rate of the thermal fluid from the heat exchanger to the fluid channel (by 96,Fig.4) and a temperature controller (Para 14, para 84) to receive a measured temperature from a thermal sensor of the workpiece holder (Para 14) and to control the proportional valve (79,83,Fig.4) in response to the measured temperature to adjust the flow rate of the thermal fluid (para 84, Fig.4). However, Zucker et al does not disclose that valves are proportional, however, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Zucker et al such that valves are proportional valves in order to be used by a feedback controller, so the device can be automated. 

 	With respect to claim 2, Zucker et al does not explicitly disclose wherein controlling the flow rate comprises the temperature controller providing an analog voltage signal to a pressure regulator and the pressure regulator providing a fluid pressure to the proportional valve in response to the analog voltage signal to control the proportional valve. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Zucker et al such that temperature controller providing an analog voltage signal (because it is very common to have sensors with analog output)  to a pressure regulator (in the controller 96, where it come up with pressure setpoint) and the pressure regulator providing a fluid pressure to the proportional valve (because it is a feedback controller) in response to the analog voltage signal to control the proportional valve, in order to automate the device.

 	With respect to claim 4, Zucker et al does not explicitly disclose wherein the analog voltage signal is stepless and wherein the fluid pressure is stepless. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Zucker et al such that the analog voltage signal is stepless and wherein the fluid pressure is stepless, as a design choice. 

With respect to claim 6, Zucker et al discloses further comprising receiving a fluid pressure from a pressure sensor (80,Fig.4) and a fluid flow rate from a flow meter (78,Fig.4) in the fluid channel and the temperature controller controlling the proportional valve in response to the pressure sensor and the fluid channel (Para 84). 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al (US Pub No. 20090114158) , in view of Luehrsen et al (US Pub No. 20040216804), in view of Meier et al (US Pub No. 20100152908).


 	With respect to claim 3, Zucker et al does not explicitly disclose wherein the proportional valve is an analog flow valve with a passageway that is opened or closed by an amount that depends on the fluid pressure. On the other hand, Luehrsen et al et al discloses wherein the proportional valve (para 41) is with a passageway (para 41) that is opened or closed by (para 41) an amount that depends on the fluid pressure (Para 41). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Zucker et al according to the teachings of Luehrsen et al such that proportional valve with a passageway that is opened or closed by an amount that depends on the fluid pressure, in order to adjust out let pressure according to inlet pressure. However, arts cited above do not explicitly disclose that the valve is an analog valve. On the other hand, Meier et al discloses an analog valve is used (Claim 10). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to meier et al such that analog valve is used since it is common valve in the industry.
	 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al (US Pub No. 20090114158), in view of Hijlkema et al (US Pub No. 20020143382)

 	With respect to claim 5, Zucker et al discloses that thermal fluid is the fluid pressure (Fig.4) and comprises helium or hydrogen (Claim 20), however, Zucker et al does not explicitly disclose wherein the fluid pressure provided to the pressure regulated valve is supplied by compressed dry air. On the other hand, Hijlkema et al discloses that helium and compressed dry air are interchangeable (Para 34).   It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Hijlkema et al such that compressed dry air is used instead of helium because they are interchangeable.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al (US Pub No. 20090114158) , in view of Hughes (US Patent No. 4319628).

 	With respect to claim 7, Zucker et al does not explicitly disclose wherein the proportional valve comprises a pressure regulated valve, wherein the proportional valve comprises a valve body with an upper chamber and a lower chamber, and wherein an upper diaphragm in the upper chamber is coupled to a lower diaphragm in the lower chamber. On the other hand, Hughes discloses wherein the proportional valve comprises a pressure regulated valve (Col 1-4), wherein the proportional valve comprises a valve body (35,Fig.2) with an upper chamber (44,Fig.2) and a lower chamber (46,Fig.2), and wherein an upper diaphragm (42,Fig.2)  in the upper chamber is coupled to a lower diaphragm (43,Fig.2) in the lower chamber (Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Zucker et al such that valve has a first chamber and second chamber having first and second diaphragms in order to have a pressure regulated valve.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al (US Pub No. 20090114158), in view of Silveira et al (US Pub No. 20120132397).



 	With respect to claim 8, Zucker et al does not explicitly disclose wherein the heat exchanger provides a cold thermal fluid and the second heat exchanger provides a hot thermal fluid. On the other hand, Silveria et al discloses wherein the heat exchanger provides a cold thermal fluid (377,Fig.3B) and the second heat exchanger provides a hot thermal fluid (378,Fig.3B). It would have been obvious t one of ordinary skill in the art at the time of invention to modify Zucker et al such that there would be a chiller and heating system, in order to reach the desired temperature faster one heat exchange system. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al (US Pub No. 20090114158), in view of Silveira et al (US Pub No. 20120132397), in view of Parkhe et al (US Pub No. 20150340255).

 	With respect to claim 9, the arts cited above do not explicitly disclose wherein the thermal fluid and the second thermal fluid comprise polyethers. On the other hand, Parkhe et al discloses that thermal fluid can be polyethers (Para 28). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Parkhe et al such that the thermal fluid and the second thermal fluid comprise polyethers, since it has a good thermal capacity. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895